DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 31, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 1 and 4-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches an electronic device comprising the exciter element having a local ground metal sheet or layer provided with a slot and a power supply line facing the slot; and wherein the network of electrical connections of the support substrate comprises metal electrical connection pads formed in the front face, the local ground metal sheet or layer being in a same metal level as the electrical connection pads, and the power supply line is formed in a metal level situated below the metal level containing the local ground metal sheet or layer, an electromagnetic antenna comprising an exciter element and a resonator element, wherein the exciter element is located at the support substrate of the first independent unit laterally offset from the IC chip and wherein the resonator element is located in the second portion of the dielectric support in vertical alignment with the exciter element, and the exciter element is located at the support substrate of the first independent unit laterally offset from the IC chip and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEUNG H LEE/Primary Examiner, Art Unit 2887